ORDER

PER CURIAM.
Mother appeals the termination of her parental rights to three children. The father of one of the children also appeals the termination of his parental rights. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided the parties a memorandum opinion, for their information, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b). The Juvenile Officer’s motion to dismiss, taken with the case, is denied.